I would add nothing to this per curiam opinion had I been a member of the court during the time the doctrine of the cases cited and followed in the opinion was being developed. I would not have been in accord with the application of Rem. Rev. Stat., § 7675 [P.C. § 3470], defining "injury," to the facts of those cases. But, as a substantial majority of the members of the court are either in accord therewith or feel that the court is committed thereto, and that any change must now be made by the legislature, it will serve no useful purpose for me to voice my dissent. There must come a time when a rule of law shall be deemed settled and the rule of stare decisis followed, and, for these specific reasons, I concur in what has been said by Judge Robinson in his concurring opinion.
MALLERY, J., concurs with GRADY, J.